Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1-2,4,8,17,19-20 is/are rejected under 35 U.S.C. 102 a(1) as being anticipated by US 2015/0294966 A1 (“Weyers”).

Regarding claim 1, Weyers shows (Fig. 2B-3A) a single chip power semiconductor device, comprising: 
a first load terminal (700, source contact, para 21); 
a second load terminal (110, drain region, para 21); 
a semiconductor body (100, para 20) integrated in the single chip and coupled to the first load terminal and the second load terminal and configured to conduct a load current along a load current path between the first and second load terminals (vertical transistor current path); 
a control terminal (510, gate contact, para 23) and at least one control electrode (500a, para 39) electrically connected to the control terminal, the at least one control electrode being electrically insulated from the semiconductor body (separated by isolation layer 200, para 16) and configured to control the load current based on a control voltage between the control terminal and the first load terminal; 
a protection structure integrated (320, para 24), separately from the load current path, in the single chip and comprising a series connection of a plurality of pn-junctions (junctions between 326, 328) with a plurality of first semiconductor regions of a first conductivity type (326, n-type, since n-p-n-p structure even number from 324, para 28) and a plurality of second semiconductor regions of a second conductivity type (328, p-type, para 28), the series connection of the pn-junctions being connected in forward bias between the control terminal and the first load terminal.  

Regarding claim 2, Weyers shows (Fig. 2B-3A) wherein each of the plurality of the first semiconductor regions and the plurality of the second semiconductor regions is based on at least one of polycrystalline silicon (polysilicon diode 320, para 28) and polycrystalline germanium.  

Regarding claim 4, Weyers shows (Fig. 3A) wherein the protection structure is thermally coupled to the load current path (para 16, similar for 600 in Fig. 3A and connected to 700, para 39).  

Regarding claim 8, Weyers shows (Fig. 3A) further comprising a lower insulation layer (200, para 28) that isolates the series connection of the plurality of pn-junctions (326, 328 junctions) with the plurality of the first semiconductor regions and the plurality of the second semiconductor regions from the semiconductor body (100, para 31).  

Regarding claim 17, Weyers shows (Fig. 3A) wherein at least a portion of the pn-junctions (rightmost junction between 326 and 328) is located closer to the load current path (720) as compared to the electrical connection (520, contact plug, para 23) connecting the series connection of the pn-junctions to the control terminal (510).  

Regarding claim 19, Weyers shows (Fig. 2B-3A) a power semiconductor module comprising a plurality of integrated single chip power semiconductor devices of claim 1 (para 17 and para 23, array of 10 with power elements as IGBT which is shown in Fig. 3A).  

Regarding claim 20, Weyers shows (Fig. 2B-3A) a method of processing a single chip power semiconductor device having a first load terminal (700, source contact, para 21), a second load terminal (110, drain region, para 21), a semiconductor body (100) integrated in the single chip and coupled to the first load terminal and the second load terminal and configured to conduct a load current along a load current path between the first and the second load terminals, a control terminal and at least one control electrode electrically connected to the control terminal, wherein the at least one control electrode is electrically insulated from the semiconductor body and configured to control the load current based on a control voltage between the control terminal and the first load terminal (vertical transistor current path), the method comprising: 
forming a protection structure integrated (320), separately from the load current path, in the single chip and comprising a series connection of a plurality of pn junctions (junctions between 326, 328) with a plurality of first semiconductor regions (326, n-type) of a first conductivity type and a plurality of second semiconductor regions (328, p-type) of a second conductivity type, 
wherein the series connection of the pn-junctions is connected in forward bias between the control terminal and the first load terminal (since 328 is p-type).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weyers as applied to claim 1 above, further in view of US 2021/0378084 A1 (“Harada”).

Regarding claim 6, Weyers shows (Fig. 2B-3A) the series connection of the pn-junctions.  
Weyers does not show wherein the total forward voltage of the series connection of the pn-junctions decreases with increasing temperature of the series connection of the pn-junctions.  
Harada shows (Fig. 10) the total forward voltage of the series connection of the pn-junctions decreases with increasing temperature of the series connection of the pn-junctions (diodes 1d-1a or 1e-1b or 1f-1c, para 88).  
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Weyers, including diodes, with the invention of Harada.  
The motivation to do so is that the combination produces improved efficiency of diodes (para 88).

Allowable Subject Matter
Claims 3,5,7,9-16,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein each pn-junction has a built-in voltage with a negative temperature coefficient”.

Regarding claim 5, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein a thermal resistance and a thermal capacitance between the protection structure and the load current path in the semiconductor body define a thermal time constant of no greater than 1 µs”.

Regarding claim 7, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the control voltage between the control terminal and the first load terminal to a value corresponding to the sum of the temperature dependent built-in voltages of the pn-junctions”.

Regarding claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “an edge termination region surrounding the active cell region and terminated by a chip edge”.

Regarding claim 18, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “plurality of short circuit elements short circuiting np-junctions formed by pairs of a respective first semiconductor region”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819